Citation Nr: 1029019	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  07-31 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for 
psychotic depressive disorder.

2.  Whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for 
hearing loss.

3.  Entitlement to service connection for diabetes mellitus, to 
include on a secondary basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran has service in the Kansas National Guard from March 
1985 to August 1987, and has active service from June 2, 1986, to 
October 3, 1986, and October 13, 1987, to November 4, 1987.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions issued in September 2006 and February 2009 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.  

In April 2010, the Veteran testified before the undersigned 
Acting Veterans Law Judge, seated at the RO in Wichita, Kansas.  
A transcript of the hearing has been associated with the claims 
file. 

The Board notes that the Veteran asserts entitlement to service 
connection for diabetes mellitus as secondary to medications 
taken for his psychiatric disorder.  At the time of the February 
2009 rating decision, such issue was characterized as entitlement 
to service connection for diabetes mellitus, to include as 
secondary to a service-connected right knee disability.  While 
the issue was characterized as such, the RO adjudicated the 
Veteran's claim considering his assertion that his diabetes 
mellitus was related to his psychotropic medication.  At the time 
of the Board's April 2010 hearing, the Veteran clarified that he 
sought service connection for diabetes mellitus solely on the 
basis that his VA physician, Dr. P., opined that such was related 
to his psychotropic medication.  

In this regard, the Board observes that the Veteran is not 
service-connected for any psychiatric disorder; however, the 
issue of whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection for 
psychotic depressive disorder is being remanded for additional 
development.  In cases where the outcome of one issue could 
impact a second issue, the claims are considered inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  
In the instant case, the Board finds that the ultimate 
disposition of the Veteran's claim for psychotic depressive 
disorder does not impact the outcome of his diabetes mellitus 
claim as the preponderance of the evidence is against a finding 
that such disease is related to his medication for his 
psychiatric disorder.  Therefore, even if service connection were 
to ultimately be granted for psychotic depressive disorder, the 
evidence fails to show that diabetes mellitus is secondary to 
medications taken for such disability.  Therefore, these issues 
are not inextricably intertwined and the Board may proceed with 
the adjudication of the Veteran's claim of entitlement to service 
connection for diabetes mellitus. 

The issues of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for 
psychotic depressive disorder and entitlement to service 
connection for hearing loss, addressed in the REMAND portion of 
the decision below, are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for 
hearing loss was previously denied in a February 1995 rating 
decision.  The Veteran was notified of that decision but failed 
to perfect a timely appeal as to such issue.  The decision became 
final.

2.  The evidence as to the Veteran's claim of entitlement to 
service connection for hearing loss, received since the last 
final denial in February 1995, is new in that it is not 
cumulative and was not previously considered by decision makers, 
and is material because it relates to an unestablished fact and 
raises a reasonable possibility of substantiating the Veteran's 
claim.

3.  Diabetes mellitus is not related to any disease, injury, or 
incident of service, was not manifested within one year of 
service discharge, and was not caused or aggravated by a service-
connected disability.


CONCLUSIONS OF LAW

1.  The February 1995 rating decision that denied the Veteran's 
claim of entitlement to service connection for hearing loss is 
final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38. 
C.F.R. §§ 3.104, 20.302, 20.1103 (1994) [(2009)].  

2.  New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for hearing 
loss.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2009).

3.  Diabetes mellitus was not incurred in or aggravated by the 
Veteran's active duty military service, may not be presumed to 
have been incurred in or aggravated by such service, and is not 
proximately due to or the result of a service-connected 
disability. 38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; and 
(3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 
Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim for VA 
benefits.

As the Board's decision to reopen the Veteran's claim of 
entitlement to service connection for hearing loss, no further 
action is required to comply with the VCAA and the implementing 
regulations.  Consideration of the merits of the Veteran's claim 
is deferred, however, pending additional development consistent 
with the VCAA.

With respect to the Veteran's claim of entitlement to service 
connection for diabetes mellitus, a May 2008 letter, sent before 
the initial adjudication of the claim in the February 2009 rating 
decision, advised the Veteran of the evidence and information 
necessary to substantiate his claim for service connection for 
such disorder on a direct, secondary, and presumptive basis.  
Additionally, this letter informed the Veteran of the evidence 
that VA would attempt to obtain and what evidence he was 
responsible for identifying or submitting to VA.  The May 2008 
letter also advised the Veteran of the evidence and information 
necessary to establish a disability rating and an effective date 
in accordance with Dingess/Hartman, supra.

Under these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both timing 
and content.  The purpose behind the notice requirement has been 
satisfied and the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claims. Therefore, adequate notice was provided to the Veteran 
prior to the transfer and certification of the Veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  VA's duty to assist includes: (1) obtaining records not 
in the custody of a federal department or agency; (2) obtaining 
records in the custody of a federal department or agency; (3) 
obtaining service medical records or other records relevant to 
active duty and VA or VA- authorized medical records; and (4) 
providing medical examinations or obtaining medical opinions if 
necessary to decide the claim.  See 38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or recurrent 
symptoms of a disability; (2) an in-service event, injury, or 
disease; and (3) the current disability may be associated with 
the in-service event, but (4) there is insufficient evidence to 
make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

As to the Veteran's claim of entitlement to service connection 
for diabetes mellitus, VA sought a medical opinion in December 
2008 as to whether the Veteran's diabetes mellitus was related to 
his psychotropic medication.  A VA examination as to whether 
there exists a relationship between the Veteran's diabetes 
mellitus and service is not required in this case, as there is no 
evidence of an in-service event, injury, or disease, and the 
December 2008 opinion provided a sufficient nexus upon which to 
decide the claim.  Moreover, all identified and authorized post-
service VA and private treatment records relevant to the issues 
on appeal have been requested or obtained as to the issue of 
entitlement to service connection for diabetes mellitus.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled, as to the issues of 
whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for hearing loss and 
entitlement to service connection for diabetes mellitus, and no 
further action is necessary under the mandate of the VCAA.

Hearing Loss

Service connection for hearing loss was previously denied in a 
February 1995 rating decision.  Although the RO has determined 
that new and material evidence sufficient to reopen the 
previously denied claim has not been received, the Board must 
consider the question of whether new and material evidence has 
been received because it goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the 
Board finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996)

The claim of entitlement to service connection for hearing loss 
may be reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  In determining whether 
evidence is new and material, the credibility of the new evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran filed an application to reopen his claim of 
entitlement to hearing loss in January 2006.  Under the 
applicable provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2009).

The evidence relevant to the issue of entitlement to service 
connection for hearing loss before the RO at the time of the last 
final decision in February 1995 included the Veteran's service 
personnel and treatment records, VA treatment records, and the 
Veteran's own statements.

The RO found that, with the exception of evidence demonstrating 
slight hearing loss during an August 1987 Navy enlistment 
physical examination, the Veteran's service treatment records and 
VA treatment records were silent for hearing loss.  The RO 
concluded that hearing loss was not incurred during active 
service, and such was not manifest to a compensable degree within 
one year of separation from active service.  The Veteran's claim 
of entitlement to service connection for hearing loss was denied.  
The February 1995 rating decision was not appealed and became 
final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38. 
C.F.R. §§ 3.104, 20.302, 20.1103 (1994) [(2009)].  

Newly received relevant evidence since the last final denial of 
the Veteran's claim of entitlement to service connection for 
hearing loss in February 1995 includes the Veteran's VA treatment 
records and the statements of the Veteran and his representative, 
including record of his testimony before the Board in April 2010.  

VA treatment records reflect treatment for hearing loss.  In 
December 2005, the Veteran underwent VA audiological testing and 
demonstrated VA-compliant left-ear hearing loss.  At the time of 
his April 2010 Board hearing, the Veteran reported that he was 
exposed to noise during service, particularly noise from a 
simulated grenade exercise.  The Veteran reported that he had 
been told during service by Navy examiners that he had hearing 
loss.   

The above-described VA treatment records and statements of the 
Veteran and his representative were not before the RO at the time 
of the February 1995 rating decision.  Thus, the Board finds that 
the evidence as to the Veteran's claim of entitlement to service 
connection for hearing loss received since the last final denial 
in February 1995 is new in that it was not previously considered 
by agency decision makers, and is not cumulative or redundant of 
other evidence of record.

The evidence is also material in that it relates to an 
unestablished fact necessary to substantiate the claim or raise a 
reasonable possibility of substantiating the claim. Specifically, 
the evidence indicates that the Veteran currently demonstrates 
VA-compliant hearing loss.  Such evidence raises a reasonable 
possibility of substantiating the Veteran's claim in that his 
hearing loss may be etiologically related to his first period of 
active service, or that any pre-existing hearing loss may have 
been aggravated by the Veteran's second period of active service. 

Accordingly, new and material evidence as to the Veteran's claim 
of entitlement to service connection for hearing loss has been 
received, and such claim is reopened.

Diabetes Mellitus

In order to establish service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 38 U.S.C.A. §§ 
1101, 1131 (West 2002); 38 C.F.R. § 3.303 (2009); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for certain chronic diseases, including 
diabetes mellitus, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1133 (West 2002 & Supp 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
The presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable when 
the evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009).

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).  Service connection may also 
be granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

In addition, service connection may be established on a secondary 
basis for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2009).  Establishing service connection on a secondary 
basis requires evidence sufficient to show:  (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 Vet. App. 
216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The Board initially finds that there is evidence of a current 
disability.  In this regard, there is no dispute that the Veteran 
was diagnosed with and has been treated with diabetes mellitus 
during the appellate period.  Specifically, as noted by the 
December 2008 VA examiner, the Veteran had fasting sugar level 
was consistent with hyperglycemia/diabetes mellitus in April 1999 
and he was diagnosed with hyperglycemia in 2002 and diabetes 
mellitus in April 2008. 

As such, the Board has first considered whether presumptive 
service connection is warranted for the Veteran's diabetes 
mellitus.  However, the record fails to show that the Veteran 
manifested such disease to a degree of 10 percent within the one 
year following his service discharge in October 1986 or November 
1987.  As such, presumptive service connection is not warranted 
for diabetes mellitus.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.

The Board likewise finds that service connection is not warranted 
on a direct basis.  In this regard, the Veteran's service 
treatment records are silent for diagnosis of diabetes mellitus.  
Moreover, none of his treatment providers have attributed his 
diabetes mellitus to active service, and the Veteran has not 
asserted that his diabetes mellitus is related to active service.  
In fact, while the RO sought a medical opinion as to whether the 
Veteran's diabetes mellitus was related to his psychotropic 
medication, the examiner's response provided a nexus opinion 
related to direct service connection.  Specifically, as discussed 
below, the examiner opined that the Veteran's diabetes mellitus 
was more likely than not related to his family history of 
diabetes and obesity.  Therefore, service connection for diabetes 
mellitus is not warranted on a direct basis.

As indicated previously, the Veteran primarily contends that his 
diabetes mellitus is due to the medication, Risperidone, that he 
takes for his psychiatric disorder.  In this regard, during VA 
treatment in April 2007, Dr. P. reported that he and the Veteran 
discussed that laboratory testing revealed a blood sugar 
abnormality and some psychotropic medications had less risk of 
diabetes than the Veteran's currently prescribed medication of 
Risperidone.  Dr. P. noted that diabetes ran in the Veteran's 
family and that his psychotropic medication may not be causing 
it.  

In December 2008, a VA examiner opined that the Veteran's 
diabetes mellitus is less likely than not related to the use of 
psychotropic medication.  The examiner noted that the Veteran 
weighed 315 pounds and that during VA treatment in April 2007; 
Dr. P. reported that diabetes ran in the Veteran's family.  

The examiner opined that it is more likely than not that the 
Veteran's diabetes mellitus is due to genetics and obesity.  The 
examiner reasoned that the Veteran had two primary factors which 
caused his diabetes mellitus, family history and morbid obesity.  
The examiner noted that the Veteran demonstrated hypoglycemia, if 
not diabetes mellitus, in 1999, three years prior to being 
prescribed psychotropic medication.  The examiner noted that the 
Veteran's untreated blood sugar remained in the normal range for 
three years subsequent to being prescribed psychotropic 
medication.  He also observed that his research indicated that 
the Veteran's psychotropic medication caused diabetes mellitus in 
less than one percent of the individuals that take it.  

The Board notes that while the Veteran's claims file was not sent 
to the VA examiner for review for the December 2008 opinion, the 
examiner noted that the Veteran's VA treatment records were 
available by computer.  There are no private treatment records 
associated with the claims file regarding diabetes mellitus.  The 
examiner provided a summary of the Veteran's medical history 
related to diabetes mellitus and there is no indication that the 
examiner did not have the opportunity to review of the all 
relevant evidence prior to rendering his opinion.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

The Board notes that at the time of the Veteran's April 2010 
Board hearing, and in his March 2009 Notice of Disagreement, the 
Veteran denied a family history of diabetes.  However, in his 
Notice of Disagreement, the Veteran reported that while he had no 
family history of diabetes, his father's diabetes was caused by a 
kidney condition and his mother's diabetes was caused by a liver 
condition.  Further, as discussed above, during VA treatment, Dr. 
P. noted the Veteran's family history of diabetes.  Thus, the 
preponderance of the evidence of record supports the conclusion 
that the Veteran indeed has a family history of diabetes 
mellitus.  

In this case, the Board finds that the opinion rendered by the VA 
examiner in December 2008 is more probative than the comments 
made by Dr. P. during VA treatment in April 2007.  Specifically, 
the VA examiner provided review of the Veteran's medical history 
related to diabetes mellitus.  He discussed the medical 
literature upon which he relied in rendering his opinion that the 
Veteran's diabetes mellitus was most likely related to family 
history and obesity.  While Dr. P. discussed with the Veteran 
taking psychotropic medication with less risk related to diabetes 
mellitus, it is significant that Dr. P. also noted the Veteran's 
family history of diabetes mellitus and opined that his 
psychotropic medication may not have caused such disease.  

The Board notes that the Veteran has contended on his own behalf 
that his diabetes mellitus is related to the medication he takes 
for his psychiatric disorder, Risperidone.  In this regard, the 
Board notes that lay witnesses are competent to provide testimony 
or statements relating to symptoms or facts of events that the 
lay witness observed and is within the realm of his or her 
personal knowledge, but not competent to establish that which 
would require specialized knowledge or training, such as medical 
expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).   Lay 
evidence may also be competent to establish medical etiology or 
nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009).   However, "VA must consider lay evidence but may give it 
whatever weight it concludes the evidence is entitled to" and 
mere conclusory generalized lay statement that service event or 
illness caused the claimant's current condition is insufficient 
to require the Secretary to provide an examination.  Waters v. 
Shinseki, 601 F.3d 1274, 1278 (2010).  

In the instant case, the Board finds that the question regarding 
the potential relationship between the Veteran's diabetes 
mellitus and Risperidone to be complex in nature.  See Woehlaert 
v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is 
competent in certain situations to provide a diagnosis of a 
simple condition such as a broken leg or varicose veins, the 
claimant is not competent to provide evidence as to more complex 
medical questions).   Additionally, in a single-judge Memorandum 
Decision issued by the Court, it was noted that "in the absence 
of any medical evidence, the record must provide some evidence 
beyond an appellant's own conclusory statements regarding 
causation to establish that the appellant suffered from an event, 
injury or disease in service."  Richardson v. Shinseki, No. 08-
0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board 
recognizes that such single judge decisions carry no precedential 
weight, they may be relied upon for any persuasiveness or 
reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 
252, 254 (1992).  

In the instant case, while the Veteran is competent to describe 
his diabetes mellitus symptomatology and the fact that he had 
taken Risperidone for his psychiatric disorder, the Board accords 
his statements regarding the etiology of such disorder little 
probative value as he is not competent to opine on such complex 
medical questions.  Specifically, where the determinative issue 
is one of medical causation, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  Moreover, the Veteran has only offered conclusory 
statements regarding the relationship between his diabetes 
mellitus and Risperidone.  In contrast, the December 2008 VA 
examiner took into consideration all the relevant facts in 
providing his opinion.  Therefore, the Board finds that the 
Veteran's contentions regarding the etiology of his diabetes 
mellitus are outweighed by the competent and probative December 
2008 VA examiner's findings.  As such, the Board finds that 
secondary service connection for diabetes mellitus is not 
warranted.  

In sum, service connection on a direct basis is not warranted in 
this case as there is no evidence to establish that the Veteran's 
diabetes mellitus is related to his active service.  Service 
connection on a secondary basis is not warranted as there is no 
evidence that the Veteran's diabetes mellitus is related to any 
service-connected disability.  Further, service connection on a 
presumptive basis is not warranted as there is no evidence that 
the Veteran's diabetes mellitus manifested to a compensable 
degree within one year of either of his separations from service. 

The Board has considered the applicability of the benefit of the 
doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). However, the preponderance 
of the evidence is against the Veteran's claim of entitlement to 
service connection for diabetes mellitus.  As such, that doctrine 
is not applicable in the instant appeal and the claim must be 
denied.


ORDER

The claim of entitlement to service connection for hearing loss 
is reopened.  To that extent only, the appeal is allowed.

Service connection for diabetes mellitus is denied. 


REMAND

Additional development is needed prior to further disposition of 
the merits of the Veteran's claim of entitlement to service 
connection for hearing loss and whether new and material has been 
received in order to reopen a claim of entitlement to service 
connection for psychotic depressive disorder.

As to the latter issue, the Board notes that at the time of the 
Veteran's April 2010 Board hearing, he reported that he had begun 
to see a new VA physician, Dr. L., at the Topeka, Kansas, VA 
Medical Center (VAMC) for psychiatric treatment.  Review of the 
Veteran's claims file reveals that the most recent VA treatment 
records are dated in November 2008.  Such records are silent for 
treatment by Dr. L.  Thus, it remains unclear to the Board if 
recent VA treatment records reflecting psychiatric treatment by 
Dr. L. contain new and material evidence sufficient to reopen the 
Veteran's previously denied claim.  Because VA is on notice that 
there are additional records that may be applicable to the 
Veteran's claim and because these records may be of use in 
deciding the claim, these records are relevant and should be 
obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

As to the issue of entitlement to service connection for hearing 
loss, the Board notes that the Veteran demonstrated VA-compliant 
left-ear hearing loss at the time of his Navy enlistment physical 
examination in August 1987.  Such examination took place 
subsequent to a period of active service from June 1986 to 
October 1986, during which the Veteran asserts he was exposed to 
noise, specifically to a simulated grenade exercise.  Subsequent 
to the August 1987 enlistment physical examination, the Veteran 
completed his second period of active service from October 1987 
to November 1987.  

The Veteran's service treatment records do not contain reports of 
additional physical examination, to specifically include an 
examination including audiological testing, dated at the time of 
the Veteran's separation from his second period of active 
service.  The Veteran underwent a Medical Evaluation Board and 
was discharged from service for an unrelated health condition.  
VA treatment records dated in December 2005 indicate that the 
Veteran currently demonstrates VA-complaint left-ear hearing 
loss.  Thus, a VA audiological examination is in order to 
determine if the Veteran's hearing loss is etiologically related 
to his first period of active service, or if any hearing loss 
that existed prior to the Veteran's second period of active 
service was aggravated by the remainder of such service. 

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette 
v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
file the Veteran's VA treatment records 
maintained by the Topeka, Kansas, VAMC 
dated from November 2008 to the present, 
specifically those records reflecting 
psychiatric treatment by Dr. L.  All 
reasonable attempts should be made to 
obtain such records.  If any records 
cannot be obtained after reasonable 
efforts have been made, issue a formal 
determination that such records do not 
exist or that further efforts to obtain 
such records would be futile, which should 
be documented in the claims file.  The 
Veteran must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  Schedule the Veteran for a VA 
audiological examination to determine the 
nature and etiology of his current hearing 
loss.  All necessary studies and/or tests 
should be conducted.  Following a review 
of the claims file, the examiner should 
opine to the following: 

(a)  Is it likely, unlikely, or at least 
as likely as not that the Veteran's 
hearing loss is etiologically related to 
his first period of active service?

In this regard, the examiner should 
consider the Veteran's statements 
regarding the in-service simulated grenade 
exercise.  Dalton v. Nicholson, 21 Vet. 
App. 23 (holding that an examination was 
inadequate where the examiner did not 
comment on the Veteran's report of in-
service injury but relied on the service 
treatment records to provide a negative 
opinion).

(b)  If the response to question (a) is 
no, then did the hearing loss that 
preexisted the Veteran's second period of 
active service undergo an increase in the 
underlying pathology during such second 
period of service, i.e., was aggravated 
during service?  If there was an increase 
in severity of the Veteran's hearing loss 
during his service, was that increase due 
to the natural progress of the disease?

The claims file should be made available 
to the examiner for review in conjunction 
with the opinion or examination, and the 
examiner should note such review.

In offering any opinion, the examiner must 
consider the full record, to include all 
lay statements of record regarding the 
incurrence of the Veteran's hearing loss 
and the continuity of symptomatology.  The 
rationale for any opinion offered should be 
provided.  

3.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claims should be 
readjudicated based on the entirety of the 
evidence.  If the claims remain denied, 
the Veteran and his representative should 
be issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran  has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


